Citation Nr: 1706429	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-13 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel

INTRODUCTION

The Veteran served in the Army on active duty from September 1973 to May 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was afforded a hearing before the Board in February 2011 and the transcript is of record.  In May 2014, the Board gave the Veteran notice in writing that the Veterans Law Judge (VLJ) who conducted the hearing was no longer with the Board and that the Veteran was entitled to second hearing.  The Veteran declined to have a second hearing before the Board. 

The Veteran's claim was previously remanded by the Board in July 2014 for further development.  The case has since been returned to the Board for further appellate consideration. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that the Veteran does not have a diagnosis of PTSD related to an in-service stressor.

2.  The Veteran's current acquired psychiatric disorder was neither incurred in, nor aggravated by, his military service.




CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).

The notice requirements were accomplished in a June 2006 letter that was provided before the May 2007 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, military personnel records and lay statements have been obtained.

In the July 2014 Remand instructions, the Board directed the RO to contact the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), the U.S. Army Criminal Investigation Command (Criminal Investigation Division (CID)), or any other research/records center deemed appropriate in order to verify the Veteran's claimed in-service stressor involving working and/or talking with an armed gunman while he was stationed in Germany.  The RO complied with these instructions and contacted the necessary agencies and no records were found regarding the Veteran's claimed stressors. 

The Veteran was afforded a VA examination, in August 2011.  The VA examiner reviewed the Veteran's claims, his electronic records, and conducted an in-person psychological examination.  This examination is adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Thus, to the extent possible, there has been substantial compliance with the Board's July 2014 remand directives.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand no required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and depression.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A.
§§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a)(West 2015); 38 C.F.R. § 3.303 (a)(2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition
 (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

With regard to PTSD claims in particular, and in addition to the criteria above, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V)); (2) credible supporting evidence that the claimed in-service stressors occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2015); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

"(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 

Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  In other words, the new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  As noted above, however, lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or a diagnosis of a nervous disorder or other acquired psychiatric disorder.  No evidence was present of a mental illness in service or at discharge, or of symptoms consistent with the Veteran's claims of PTSD or depression.

The Veteran's service personnel records are negative for markers of the stressors that the Veteran claims.  The record reflects that the Veteran served as a supply clerk and supply specialist throughout his service.  Although he served overseas in the Republic of Korea from January 1975 to February 1976 and Germany from July 1978 to March 1980, there is no record that the he served in combat.

The Veteran's post-service treatment records show an initial diagnosis of PTSD in June 2004.  He was also diagnosed with chronic PTSD and chronic major depression by a private physician in January 2007.  The private physician's notes indicate that the Veteran claimed stressors included patrols in the demilitarized zone (DMZ) in Korea and an event that occurred while he was stationed in Germany, which involved speaking with a fellow soldier who, armed with a .45 caliber pistol, intended to harm his company commander.  

In August 2011, the Veteran was afforded a VA examination.  The VA examiner also diagnosed the Veteran with PTSD and found that his claimed stressors included his Korean patrols, event in Germany involving a threat to the company commander, hearing someone run over by a tank, hearing a gunshot and later learning that a soldier committed suicide and guarding the perimeter of his Korean post with live ammunition.   

The Board reviewed the Veteran's entire claims file, including the Veteran's STRs, military personnel records, private treatment records, statements in support of the claim and evidence supplied by the Veteran.  The Board also made specific requests to NPRC, JSRRC and the CID regarding any records involving the Veteran's service in Germany from April 1980 to May 1980.  There were no records returned substantiating or confirming the claimed stressors. 

Based upon this review, the record does not support the Veteran's contentions that he was involved in patrols in the Korean DMZ, he stood guard in Korea with live ammunition, he overheard a soldier being run over by a tank, heard the gunshot of a soldier who he later learned committed suicide, or was involved in engaging an armed soldier who intended to harm his company commander.  Considering that the incident in Germany was a criminal act, it would have likely been recorded.  Furthermore, the Veteran's military personnel records show that the served as a supply clerk and supply specialist throughout his tenure in the Army and there is no indication that he partook in patrols in the Korean DMZ or was responsible for guarding his post with live ammunition.  

The Veteran has also submitted lay evidence regarding a "Tree/Hatchet Incident" of August 1976, which he contends contributed to his PTSD.  In this incident, North Korean troops attacked an American-South Korea party that had gone to trim a tree in the DMZ.  The incident resulted in the death of two American officers.  As noted above, the Veteran only served in Korea until February 1976 and thus could not have been present during the incident.  

In light of the foregoing, the Board concludes that the Veteran's diagnosis of PTSD is based upon unconfirmed stressors.  Thus, service connection for PTSD is not warranted.   

The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claimed stressor to be of little probative worth and finds his reports not credible in light of the lack of documentation in his service records and the lack of confirmation of the alleged stressors.  Waters v. Shinseki, 601 F.3d1274 (2010). 

To the extent that the has been diagnosed with an acquired psychiatric disorder, other than PTSD, and a private physician appears to associate his major depressive disorder to the Veteran's claimed events duing service.  The Board finds this opinion is not probative as it relies on an unsubstantiated history of events reported by the Veteran.  In sum, there is no reliable evidence linking the Veteran's acquired psychiatric disorder, to include PTSD and depressive disorder, to his service. 

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, and the benefit-of-the-doubt doctrine is not for application.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


